       Case 3:18-cv-00815-DPJ-FKB Document 24 Filed 12/07/18 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION



BARBARA O’NEIL, ET AL.                                                              PLAINTIFF

v.                                                 CIVIL ACTION NO. 3:18-CV-815-DPJ-FKB

HOSEMANN, ET. AL.                                                               DEFENDANTS


                                            ORDER


       This civil action came before the Court on December 6, 2018, for a telephonic status

conference. On the call, Julia Chapman represented Plaintiffs, Justine Matheny represented the

Defendants, and Stephen Thomas represented the Intervenor. In accordance with the conclusions

of that conference, Plaintiffs have until December 20, 2018, to file their forthcoming amended

complaint. Defendants are not required to answer the original complaint.

       SO ORDERED AND ADJUDGED this the 7th day of December, 2018.

                                            s/ Daniel P. Jordan III
                                            CHIEF UNITED STATES DISTRICT JUDGE
